UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6721



MAURICE OAKLEY CLAY,

                                              Plaintiff - Appellant,

          versus


ANN STOPHEL, sued in her individual capacity;
DOCTOR WRAY, sued in his individual capacity;
J. L. GOWAN, M.D., sued in his individual and
official capacity,

                                           Defendants - Appellees,

          and


MIKE SALYER, sued in his individual capacity;
DOCTOR OHAI, sued in his individual capacity,

                                                          Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Walter D. Kelley, Jr., District
Judge. (2:04-cv-00590-WDK)


Submitted:   November 3, 2006          Decided:     November 21, 2006


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Maurice Oakley Clay, Appellant Pro Se. Henry Smith Keuling-Stout,
KEULING-STOUT, PC, Big Stone Gap, Virginia; Samuel Lawrence
Dumville, NORRIS & ST. CLAIR, PC, Virginia Beach, Virginia; Coreen
Antoinette Bromfield, RAWLS & MCNELIS, PC, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Maurice Oakley Clay appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.       Clay v.

Stophel, No. 2:04-cv-00590-WDK (E.D. Va. Mar. 22, 2006).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -